Exhibit 10.12

 

SEVERANCE PAY AGREEMENT

 

This Agreement is made as of the tenth day of November, 2005, between
SoftBrands, Inc., a Delaware corporation (the “Company”) and
                             (“Executive”).

 

WITNESSETH THAT:

 

WHEREAS, it is the purpose of this Agreement to specify the financial
arrangements that the Company will provide to the Executive upon Executive’s
separation from employment with the Company or with a subsidiary of the Company
or one of its subsidiaries under the circumstances described herein; and

 

WHEREAS, this Agreement is adopted in the belief that it is in the best
interests of the Company and its stockholders to provide stable conditions of
employment for Executive, thereby minimizing personnel turnover and enhancing
the Company’s and its subsidiaries’ ability to recruit highly qualified people.

 

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Company, and to induce Executive to remain in the
employ of the Company, and for other good and valuable consideration, the
Company and Executive agree as follows:

 

1.                                       Term of Agreement.  This Agreement
shall be for a two-year term commencing on the date hereof.  This Agreement
shall be automatically renewed for additional one-year terms thereafter unless
either Executive or the Company provides written notice at least sixty (60) days
prior to its scheduled termination of their intent not to renew the same;
provided that this Agreement shall continue for at least two years after a
Change of Control that occurs during the term of this Agreement.

 

2.                                       Termination of Employment.

 

(i)                                     If a Change in Control (as defined in
Section 3(i) hereof) occurs during the term of this Agreement and any of the
following events occur within one year after such Change of Control, the
terminated Executive shall be entitled to receive the cash payment provided in
Section 4 hereof if:

 

(a)                                  the Company shall have exercised its right
to terminate the Executive without cause; or

 

(b)                               the Executive shall have voluntarily exercised
his option to terminate his employment for Good Reason (as defined in
Section 3(ii) hereof).  Notice of election of this option must identify the
Executive who desires to terminate his employment and set forth in reasonable
detail the facts and circumstances claimed to constitute Good Reason.

 

--------------------------------------------------------------------------------


 

(ii)                                  From and after the date of a Change in
Control, the Company shall have the right to terminate Executive from employment
at any time during the term of this Agreement for Cause (as defined in
Section 3(iii) hereof), by written notice to the Executive, specifying the
particulars of the conduct of Executive forming the basis for such termination,
and Executive shall not be entitled to any payment pursuant to Section 4 for
termination for Cause.

 

(iii)                               From and after the date of a Change in
Control during the term of this Agreement, Executive shall not be removed from
employment with the Company except as provided in Section 2(i) or (ii) hereof or
as a result of Executive’s Disability (as defined in Section 3(iv) hereof) or
his death.  Executive’s rights upon termination of employment prior to a Change
in Control or after the expiration of the term of this Agreement shall be
governed by the standard employment termination policy applicable to Executive
in effect at the time of termination.

 

Any notice given by Executive pursuant to this Section 2 shall be effective five
(5) business days after the date it is given by Executive.

 

3.                                       Definitions

 

(i)                                     A “Change in Control” shall mean an
event involving one transaction or a series of related transactions in which:

 

(a)                                  any person or persons acting in concert
acquire more than fifty percent (50%) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (“the “Exchange Act”), or any successor provision) of the outstanding
voting power of the then outstanding securities entitled to vote generally in
the election of directors (“Voting Stock”) of the Company,

 

(b)                                 the Company issues securities representing
more than fifty percent (50%) of the Voting Stock of the Company in connection
with a merger, consolidation or other business combination (other than for
purposes of reincorporation),

 

(c)                                  the Company is acquired in a merger or
other business combination transaction in which the Company is not the surviving
corporation (other than a reincorporation),

 

(d)                                 more than fifty percent (50%) of the
Company’s consolidated assets or earning power are sold or transferred, or

 

(e)                                  the Board of the Company determines, in its
sole and absolute discretion, that there has been a change in control of the
Company;

 

2

--------------------------------------------------------------------------------


 

Provided, however, that clauses (b), (c) and (d), above, will constitute a
“Change in Control” only if all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such merger, consolidation or other business combination or
sale or transfer of earning power or assets (each, a “Business Combination”)
beneficially own less than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
earning power or assets either directly or through one or more subsidiaries) and
shall specifically not include any change of control that results from the
issuance of securities or property in connection with a reorganization under the
United States Bankruptcy Code, as amended.

 

(ii)                                  “Good Reason” shall mean the occurrence of
any of the following events:

 

(a)                                  the assignment to Executive of employment
responsibilities which are not of comparable responsibility and status as the
employment responsibilities held by Executive immediately prior to a Change in
Control;

 

(b)                                 a reduction by the Company in Executive’s
compensation (including a change in the form of the bonus compensation plan that
makes less likely the achievement of a targeted bonus) as in effect immediately
prior to a Change in Control;

 

(c)                                  except to the extent otherwise required by
applicable law, the failure by the Company, or the entity that acquires the
Company, to continue in effect a material benefit or compensation plan, stock
ownership plan, stock purchase plan, bonus plan, life insurance plan,
health-and-accident plan or disability plan in which Executive is participating
immediately prior to a Change in Control (or plans providing Executive with
substantially similar benefits), the taking of any action by the Company which
would adversely affect Executive’s participation in, or materially reduce
Executive’s benefits under, any of such plans or deprive Executive of any
material fringe benefit enjoyed by Executive immediately prior to such Change in
Control, or the failure by the Company to provide Executive with the number of
paid vacation days to which Executive is entitled immediately prior to such
Change in Control in accordance with the Company’s vacation policy as then in
effect; or

 

(d)                                 the failure by the Company to obtain, as
specified in Section 6(i) hereof an assumption of the obligations of the Company
to perform this Agreement by any successor to the Company.

 

3

--------------------------------------------------------------------------------


 

For purposes of the foregoing, Executive shall not be considered to have been
assigned employment of lesser responsibility if Executive manages, has control
over, or serves in a similar position with a subsidiary, division or operating
unit of an acquiring entity that generates revenues of comparable amounts to the
revenues generated by the Company before such Change in Control. 
Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with the Executive’s death or
disability.

 

(iii)                               “Cause” shall mean termination by the
Company of Executive’s employment based upon (a) the willful and continued
failure by Executive substantially to perform his duties and obligations (other
than any such failure resulting from his incapacity due to physical or mental
illness) or (b) the willful engaging by Executive in misconduct which is
materially injurious to the Company or any of its subsidiaries, monetarily or
otherwise.  For purposes of this paragraph, no act, or failure to act, on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive in bad faith and without reasonable belief that his action or
omission was in the best interests of the Company and its subsidiaries.

 

(iv)                              “Disability” shall mean any physical or mental
condition which would qualify Executive for a disability benefit under the
long-term disability plan of the Company or the Subsidiary.

 

4.                                       Benefits Upon Termination Under
Section 2(i).  Upon the termination of the employment of Executive pursuant to
Section 2(i) hereof, Executive shall be entitled to receive the benefits
specified in this Section 4.  The amounts due to Executive under subparagraphs
(a) and (b) of this Section 4 shall be paid to Executive not later than one
business day prior to the date that the termination of Executive’s employment
becomes effective.

 

(a)                                  The Company shall pay to Executive (i) the
full base salary earned by him and unpaid through the date that the termination
of Executive’s employment becomes effective, at the rate in effect at the time
written notice of termination (voluntary or involuntary) was given, (ii) any
amount earned by Executive as a bonus with respect to the fiscal year of the
Company preceding the termination of his employment if such bonus has not
theretofore been paid to Executive, (iii) an amount equal to a pro rata portion,
based on number of days elapsed, of the bonus Executive would have earned for
the year in which termination is effective, assuming for purposes or calculating
such bonus against any bonus or incentive plan, that the Company’s financial and
business performance for the current compensation year through the date of such
termination is annualized, and (iii) an amount representing credit for any
vacation earned or accrued by him but not taken;

 

(b)                                 In lieu of any further base salary payments
to Executive for periods subsequent to the date that the termination of
Executive’s employment becomes effective, the Company shall pay as severance pay
to Executive a lump-sum cash amount equal to six months Executive’s salary as of
the date of such termination (subject to withholding for applicable taxes);
subject, however, to the restriction that the Executive shall not be entitled to
receive any amount pursuant

 

4

--------------------------------------------------------------------------------


 

to this Agreement which constitutes an “excess parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, or any
successor provision or regulations promulgated there under.  In case of
uncertainty as to whether some portion of a payment might constitute an excess
parachute payment, the Company shall initially make the payment to the Executive
and Executive agrees to refund to the Company any amounts ultimately determined
to be excess parachute payments;

 

(c)                                  The Company shall pay to Executive all
legal fees and expenses incurred by Executive in seeking to obtain or enforce
any right or benefit provided to Executive by this Agreement, including any and
all expenses of arbitration in accordance with Section 12 below; and

 

(d)                                 The exercisability or vesting, or both, of
all stock options and other stock based benefits held by the Executive shall
become and be accelerated and fully vested as of the date of such termination,
and, to the extent action is required to exercise or otherwise obtain the
benefits thereof, shall remain exercisable for the period set forth in such
option or stock based benefit.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise.  The amount of
any payment or benefit provided in this Section 4 shall not be reduced by any
compensation earned by Executive as a result of any employment by another
employer.

 

5.                                       Successors; Binding Agreement;
Assignment.

 

(i)                                     The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
to all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to compensation from the Company in the same amount and
on the same terms as Executive would be entitled hereunder if Executive
terminated his employment after a Change in Control for Good Reason, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Termination Date.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 5(i) or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.

 

(ii)                                  This Agreement is personal to Executive
and Executive may not assign or transfer any part of his rights or duties
hereunder, or any compensation due to him hereunder, to any other person. 
Notwithstanding the foregoing, this Agreement shall inure to the benefit of and
be

 

5

--------------------------------------------------------------------------------


 

enforceable by Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.

 

6.                                       Modification; Waiver.  No provisions of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in a writing signed by Executive and such
officer as may be specifically designated by the Board of Directors of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

8.                                       Notice.  All notices, requests, demands
and all other communications required or permitted by either party to the other
party by this Agreement (including, without limitation, any notice of
termination of employment) shall be in writing and shall be deemed to have been
duly given when delivered personally or mailed by regular, certified or
registered mail, return receipt requested, at the address of the other party, as
follows:

 

If to the Company, to:

 

SoftBrands, Inc.

Two Meridian Crossings

Suite 800

Minneapolis, MN 55423

 

If to Executive, to:

[Executive]

[Address]

[City, State and Zip Code]

 

Either party hereto may change its address for purposes of this Section 8 by
giving fifteen (15) days’ prior notice to the other party hereto.

 

9.                                       Severability.  If any term or provision
of this Agreement or the application hereof to any person or circumstances shall
to any extent be invalid or unenforceable, the remainder of this Agreement or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 

10.                                 Headings.  The headings in this Agreement
are inserted for convenience or reference only and shall not be a part of or
control or affect the meaning of this Agreement.

 

6

--------------------------------------------------------------------------------


 

11.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

12.                                 Governing Law/Arbitration.  This Agreement
has been executed and delivered in the State of Minnesota and shall in all
respects be governed by, and construed and enforced in accordance with, the laws
of the State of Minnesota, including all matters of construction, validity and
performance.  Notwithstanding the foregoing, any dispute as to the occurrence of
a “Change of Control,” or as to “Good Reason,” shall be settled by final and
binding arbitration in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes in effect as of the date of
this Agreement by a sole arbitrator.   The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. § 1-16, and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof.  The place of arbitration shall be Minneapolis, Minnesota.  The
arbitrator is empowered to award damages in excess of compensatory damages.

 

13.                                 Entire Agreement.  This Agreement supersedes
any and all other oral or written agreements or policies made relating to the
subject matter hereof; provided that, this Agreement shall not supersede or
limit in any way Executive’s rights under any benefit plan, program or
arrangements in accordance with their terms.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized officer, and Executive has hereunto set his hand, all
as of the date first written above.

 

 

 

SoftBrands, Inc.

 

 

 

 

 

By

 

 

 

 Its

 

 

 

 

 

 

 

 

 

 

[Executive]

 

8

--------------------------------------------------------------------------------